Citation Nr: 0603848	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to January 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 decision of the Winston-Salem Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2002, the 
veteran appeared for a personal hearing before a decision 
review officer at the RO, and in August 2003 he appeared at a 
Travel Board hearing before the undersigned.  This case was 
before the Board in July 2004, when it was remanded for 
additional development.  


FINDING OF FACT

The veteran is shown to have PTSD which competent evidence 
relates to his experiences in service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects substantial compliance with the pertinent 
notice mandates of the VCAA and implementing regulations.  
The RO has obtained all pertinent/identified records that 
could be obtained, and all evidence constructively of record 
(including service medical records).  There is no indication 
that there is any relevant evidence outstanding, and 
development appears complete to the extent possible.  
Regardless, as the veteran is not prejudiced by the 
determination below, there is no need to dwell on the impact 
of the VCAA on this claim.  

Service Connection for a Psychiatric Disability

Service personnel records indicate that the veteran served 
aboard the USS Forrestal for more than 3 years and 8 months 
of his active duty.  He apparently served in the engineering 
division of the ship, and his DD Form 214 indicates that his 
related civilian occupation was fireman.  On the Forrestal he 
worked in the boiler room as a Boilerman.  His service 
personnel and medical records are negative for any indication 
that he participated in combat or was subjected to a stressor 
event, and the service medical records are negative for 
complaints or treatment of a psychiatric disorder.  

The veteran contends that he has PTSD due to stressful 
incidents he experienced while stationed aboard the USS 
Forrestal, including:  1) witnessing a crew-mate decapitated 
by a dumbwaiter in the ship's mess; 2) witnessing a sailor 
beheaded by the wing of an aircraft; 3) receiving, storing, 
and transporting the remains of dead bodies that were stored 
in the ship's freezers; 4) hauling onboard the remains of 
victims of a civilian aircraft that crashed into the ocean; 
5) hearing the ship "run over" aircraft that had fallen off 
the ship's deck during landing; 6) witnessing a Navy 
helicopter crash into the sea with six servicemen aboard; 7) 
witnessing a fellow sailor electrocuted while working on an 
aircraft; 8) witnessing a [near] collision between the USS 
Forrestal and another ship during refueling maneuvers, and 
when the crew of the Forrestal cut the cables holding the 
fuel lines to avoid a collision, one of the cables swung back 
and severed the tail section off an airplane and "cut a man 
almost in two;" and 9) witnessing "many bad things happen 
while I was aboard the Forrestal including fires, suicides, 
and accidents."

Of record is a May 1971 letter the veteran wrote to his 
mother while stationed on the Forrestal, wherein he reported 
that he experienced "a little excitement here today" when 
the Forrestal was side-by-side with another ship during 
refueling maneuvers.  Apparently the two ships began to 
collide, and the Forrestal's Captain ordered an "emergency 
breakaway."  He related that the lines that tethered the two 
ships were cut by crewmembers, and the resulting whiplash of 
the lines injured one sailor and damaged a plane, and that he 
"went up to see the plane and boy it was a bad scene."  

Statements by the veteran's spouse, relatives, and friends 
are to the effect that he was an outgoing, social individual 
prior to service.  After separation from service, however, he 
appeared paranoid, depressed, suicidal, nervous, irrational, 
and reclusive.  He also exhibited occasional tendencies 
toward violence.  

An August 2002 letter from the U.S. Armed Services Center for 
Unit Records Research (with attached command histories of the 
USS Forrestal dated from January 1971 through December 1974) 
states that the stressors listed by the veteran could not be 
verified by review of the ship's command histories and deck 
logs.  An entry in the command histories shows that in July 
1972 a fire broke out aboard the Forrestal, gutting the flag 
mess and galley, as well as flag living quarters.  The blaze 
was contained and extinguished by Forrestal fire fighters.  
Another entry indicates that in October 1972, elements of the 
Forrestal's Helicopter Antisubmarine Squadron assisted in a 
search for survivors of an Olympia Airways jetliner that 
crashed after taking off from an airport in Athens, Greece.  
It was noted that the Forrestal's "HS-3" helicopters were 
the only such units in the area qualified for night rescue.  
No other details regarding that incident are noted in the 
command histories.  Another entry in the command histories 
indicates that a sailor aboard the USS Forrestal "jumped 
into the bay and drowned" in December 1972, but no other 
details regarding that incident are noted.  During carrier 
qualifications in December 1973, one of the Forrestal's 
pilots safely ejected from an A-7 Corsair when the aircraft 
malfunctioned at an altitude of 22,000 feet and was safely 
rescued by a Forrestal-based helicopter.  The command 
histories contain no information specifically corroborating 
the remainder of the veteran's alleged stressors, but do 
reveal several occasions of the Forrestal coming to the aid 
and rescue of smaller ships that were disabled at sea.  

Postservice medical evidence includes an April 2000 VA 
psychiatric examination report which shows diagnoses of PTSD, 
and major depression in partial remission.  The record also 
includes private and VA outpatient records, the earliest 
dated in August 1999, showing diagnoses of various 
psychiatric disorders, including major depression, bipolar 
disorder, PTSD, personality disorder (with histrionic, 
borderline, and obsessive-compulsive traits), marijuana 
abuse, and history of prescription pain medication abuse.  A 
number of the medical records contain opinions of medical 
professionals to the effect that the veteran's psychiatric 
disorders are related to service, but none specifically cite 
the stressor(s) on which a PTSD diagnosis was based.  

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits from that 
agency for an affective disorder (primary diagnosis) and 
substance addiction disorder (secondary diagnosis).  The 
records note that the veteran's disability began in August 
1999, and also list diagnoses of PTSD, major depression, 
anxiety disorder, and personality disorder (not otherwise 
specified).  While the records are generally silent for any 
reference to specific stressors alleged by the veteran, they 
include statements by examiners that the veteran's mental 
condition is "associated [with] prior horrific 
experiences," and that he "blames his problems on war 
experiences which cause [panic attacks] roughly [twice] a 
week."  On May 2002 SSA mental status evaluation, the 
veteran complained of anxiety attacks that were first 
manifested in 1999 and of "flashbacks triggered by the sound 
of metal scraping metal."  The diagnoses, in pertinent part, 
were PTSD and bipolar affective disorder; and personality 
disorder, not otherwise specified.

On VA examination in August 2004, it was noted that all 
volumes of the veteran's claims folder were reviewed.  It was 
further noted that he worked in the engine room of the USS 
Forrestal as a boiler technician, and that his chart detailed 
a number of traumatic events.  The veteran recalled an 
incident when a sailor was injured and an airplane destroyed 
during refueling maneuvers, and also recalled helping recover 
civilians who were aboard a commercial aircraft that crashed 
into the water off.  Other stressors were noted, such as the 
crew of the Forrestal "handl[ing] dead bodies in the 
freezer," and the recovery of crewmen from various 
helicopter and aircraft accidents aboard the Forrestal.  The 
veteran stated that he always worried that he would get hurt 
working in the Forrestal's boiler room, as he was aware of 
the high pressures and the possibility of an explosion.  He 
also recounted a chaotic childhood, and reported that he left 
home at age 13.  He stated that his father was an alcoholic 
and was abusive towards his mother, and abused him.  He was 
also abused by neighborhood children who were in a gang.  He 
complained of difficulty adjusting to civilian life after 
service, and reported numerous interpersonal difficulties 
since service that had caused stress.  The examiner noted 
that the veteran's postservice history included numerous 
hospital admissions, primarily for depression and suicidal 
thoughts.  The diagnoses were PTSD, major depressive 
disorder, generalized anxiety disorder with panic attacks, 
dissociative disorder, and mixed personality disorder.  The 
examiner reported:

It does seem that there were some 
traumatic events while [the veteran was] 
in the Navy.  He does have some 
difficulties at this point in time from 
PTSD secondary to his service in the 
Navy.  Obviously, there are other things 
going on.  It is documented in the 
psychological testing and from his 
history, he did have some difficult times 
growing up.  There have been a lot 
stressful difficult things throughout his 
adult life.  At this point in time, it is 
impossible to separate out the different 
symptoms for the different diagnoses 
since they are so intertwined.  

Additional VA outpatient records dated through June 2005 
reveal that the veteran continues to receive psychiatric 
treatment.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in- service stressor.  38 
C.F.R. § 3.304(f).  If the veteran did not engage in combat 
with the enemy, or the claimed stressors are not related to 
combat, then the veteran's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Here, there is sufficient medical evidence to establish a 
diagnosis of PTSD.  VA reports and outpatient treatment 
records, reveal show diagnoses of PTSD, supported by clinical 
findings.  VA psychiatric treatment records showing that the 
veteran is receives regular treatment for PTSD are sufficient 
to establish PTSD.  

Regarding a stressor event in service, while the command 
histories of the USS Forrestal do not corroborate all of the 
veteran's alleged stressors, they do corroborate at least 
some of the claimed stressor events, and thus support (and do 
not contradict) the veteran's allegations of noncombat 
stressors.  See Doran, supra.  Specifically, the command 
histories of the Forrestal corroborate that the crew of the 
Forrestal assisted in the search for survivors of a 
commercial jetliner that crashed after taking off from an 
airport in Athens, Greece.  The histories also reasonably 
support the alleged stressor of a fire aboard ship in July 
1972, and that a sailor "jumped into the bay and drowned" 
in December 1972 (the veteran's alleged stressors included 
witnessing "fires, suicides, and accidents.")  Furthermore, 
they corroborate at least one instance of a Forrestal pilot 
being by the ship's crew after ejecting from his aircraft, 
and reveal several incidents of the Forrestal coming to the 
aid and rescue of smaller ships disabled at sea.  

Outpatient records contain numerous opinions of VA health 
care professionals indicating that the veteran has PTSD due 
to stressors in service.  Most significant is the opinion of 
the August 2004 VA examiner who reviewed the claims file in 
its entirety, examined the veteran, and opined that "[the 
veteran] does have some difficulties . . . from PTSD 
secondary to his service in the Navy."  The VA examiner's 
clinical findings and opinions (obtained at the behest of the 
Board) have the probative value lacking in the prior record 
because they are based on a review of the entire record and 
are premised on a complete psychiatric history.  Furthermore, 
the August 2004 examiner provided the rationale that although 
the veteran suffered stressful experiences prior to and 
subsequent to service, "it is impossible to separate out the 
different symptoms for the different diagnoses since they are 
so intertwined."  

All three elements needed to establish service connection for 
PTSD (i.e., a medical diagnosis of the disorder, a verified 
stressor event in service, and a medical opinion relating the 
current diagnosis to the stressor event in service) are 
reasonably met.  Accordingly, service connection for PTSD is 
warranted.



ORDER

Service connection for PTSD is granted.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


